UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): January 13, 2010 Stratasys, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 1-13400 36-3658792 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7665 Commerce Way, Eden Prairie, Minnesota 55344 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (952) 937-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 13, 2010, the Compensation Committee of our Board of Directors established the incentive compensation plan (“ICP”) that sets forth performance goals and targets for bonuses for our Named Executive Officers (“NEOs”) for calendar year 2010.
